EXHIBIT 12.1 Ratio of Earnings to Fixed Charges Nine Months Ended Year Ended December 31, September 30, 2002 2003 2004 2005 2006 2007 (Dollars in Thousands) Income (Loss) from Continuing Operations $ 1,992 $ 2,661 $ (4,364 ) $ 3,468 $ 3,020 $ 4,438 Plus: Income Taxes 1,727 1,753 (2,476 ) 2,248 2,313 3,052 Fixed Charges 7,321 5,494 4,761 10,841 17,340 13,783 Earnings Available for Fixed Charges 11,040 9,908 (2,079 ) 16,557 22,673 21,273 Fixed Charges: Interest Expense 6,996 5,225 4,454 10,438 16,934 13,487 Estimate Portion of Rental Expense Equivalent to Interest 325 269 307 403 406 296 Total Fixed Charges 7,321 5,494 4,761 10,841 17,340 13,783 Ratio of Earnings to Fixed Charges 1.5 1.8 -0.4 1.5 1.3 1.5 Calculation of Rental Expense Equivalent to Interest Rental Expense 974 806 921 1,209 1,217 889 Estimated % Equivalent to Interest 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % 33.3 % Estimate Portion of Rental Expense Equivalent to Interest 325 269 307 403 406 296
